DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of information disclosure statement(s) filed 11 August 2021, 1 July 2021, and 30 September 2021, respectively.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 29 July 2022 is acknowledged.
Response to Amendment
Claims 12 – 51 are cancelled. Claims 1 – 11 are currently pending and an Office action on the merits follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3 and 5 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallo et al; (Publication number: US 2021/0104102 A1), hereafter Cavallo, in view of Pedrotti et al; (Publication number: US 2016/0033768 A1), hereafter Pedrotti.

Regarding claim 1:
	Cavallo discloses a virtual reality system (Cavallo ABSTRACT; Figure 4), the system comprising: a plurality of sensors comprising a second sensor with a second relative position (Cavallo Figure 4 sensor 14 corresponds to claimed second sensor and has a position in real space 110 corresponding to the claimed second relative position); a head-mounted display (HMD) in communication with the plurality of sensors (Cavallo Figure 4 and 5 – HMD 24 is in communication with 14 via  I/O interface 22); and processing circuitry (Cavallo Figure 4 processing unit 16) configured to: generate a virtual coordinate (Cavallo Figure 3 104 – virtual space 104 is generated); and determine a second virtual position in the virtual coordinate system based on the second relative position (Cavallo Figure 3 112 – virtual position and orientation 112 is determined based on a mapping of a real position and orientation to a position in the virtual space performed in step 111).
	Cavallo does not disclose the plurality of sensors comprising a first sensor, the first sensor with a first relative position, wherein the HMD is distanced from the first sensor by a first offset; and the processing circuitry configured to: generate the virtual coordinate system comprising the first virtual position and a head virtual position based on the first offset; map the first virtual position to the first relative position; and determine the second virtual position in the virtual coordinate system based on the first virtual position and the first relative position.
	However, Pedrotti discloses method and apparatus for self-relative body tracking for virtual reality systems using magnetic tracking. More particularly, Pedrotti discloses a head-mounted magnetic tracking system (Pedrotti Figure 1A and [0022]). A magnetic field source 108, corresponding to the claimed first sensor, is attached to the HMD 106 (Pedrotti [0026]) and the source 108 is fixed at a known offset to the display of the HMD such that said offset is applied to the measurements from a tracker 114 (Pedrotti [0030]).
	It would have been obvious to modify Cavallo to include head-mounted magnetic tracking such that: the plurality of sensors comprising a first sensor, the first sensor with a first relative position, wherein the HMD is distanced from the first sensor by a first offset; and the processing circuitry configured to: generate the virtual coordinate system comprising the first virtual position and a head virtual position based on the first offset; map the first virtual position to the first relative position; and determine the second virtual position in the virtual coordinate system based on the first virtual position and the first relative position, as claimed. Those skilled in the art would appreciate the ability to determine with a great accuracy the position of the controller in the virtual reality space.

Regarding claim 2:
	Cavallo (in view of Pedrotti) discloses the system of claim 1, wherein each of the plurality of sensors has a corresponding relative sensor position and each is configured to wirelessly transmit the corresponding relative sensor position (disclosed by combination of Cavallo and Pedrotti as each of the trackers 114 include a position in real space disclosed by Cavallo Figure 3 114 and offset disclosed by Pedrotti [0030]. Further Pedrotti discloses the receiving information from trackers using receiving antenna; Pedrotti [0029]).

Regarding claim 3:
	Cavallo (in view Pedrotti) discloses the system of claim 1, wherein the processing circuitry further configured to determine, for each of the plurality of sensors, a respective virtual position based on each corresponding relative sensor position, the first virtual position, and the first relative position (disclosed by combination of Cavallo Figure 3 111, 112 converting tracking real position of sensor to virtual position and Pedrotti [0030] disclosing using the offset for each tracker 114 to determine the position and orientation).

Regarding claim 5:
	Cavallo (in view of Pedrotti) discloses the system of claim 1, wherein each corresponding relative position comprises a position and orientation (Cavallo Figure 3 108).

Regarding claim 6:
	Cavallo (in view of Pedrotti) discloses the system of claim 1, wherein the first sensor is fixed to the HMD (Pedrotti [0026] source 108 is fixed to HMD 106).

Regarding claim 7:
	Cavallo (in view of Pedrotti) does not disclose the system of claim 1, wherein a wireless transmitter module (WTM) comprises the second sensor.
	However, Pedrotti further discloses the location of the source 108 and the tracker 114 may be swapped (Pedrotti [0031]).
	As such, it would have been obvious to further modify Cavallo (in view of Pedrotti) wherein a wireless transmitter module (WTM) comprises the second sensor, as claimed, by simply and predictably substituting the position of the source and tracker.

Claim(s) 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallo et al; (Publication number: US 2021/0104102 A1), hereafter Cavallo, in view of Pedrotti et al; (Publication number: US 2016/033768 A1), hereafter Pedrotti, in view of Kelly et al; (Publication number: US 2018/0224508 A1), hereafter Kelly.

Regarding claim 4:
	Cavallo (in view of Pedrotti) does not disclose the system of claim 1, wherein each of the plurality of sensors is configured to transmit the corresponding relative sensor position via radio frequency.
	However, Kelly discloses electromagnetic navigation system having a demodulation unit. More specifically, Kelly discloses a communication link 126 which may include a wireless communication link, such as Bluetooth, to transmit data from the receiver 102 to the signal processor 124.
	It would have been obvious to further modify Cavallo (in view of Pedrotti) wherein each of the plurality of sensors is configured to transmit the corresponding relative, as claimed. Those skilled in the art would appreciate the ability to suppress unwanted signals (Kelly [0006]).


Regarding claim 8:
	Cavallo discloses a method of determining virtual reality world coordinates from relative physical positions of sensors placed on a body (Cavallo ABSTRACT; Figure 4), the method comprising: receiving a plurality of sensor positions communicated from each of the plurality of sensors placed on the body (Cavallo Figure 3 see output of sensors 14 in real space 110), the plurality of sensors including a second sensor (Cavallo Figure 3 sensor 14 corresponds to claimed second sensor); assessing virtual world coordinates for a virtual world position of an HMD (Cavallo Figure 3 104 – virtual space 104 is generated); determining a relative physical position of the second sensor (Cavallo Figure 3 106; real space location of controller determined); determining a virtual world position of the second sensor based on the relative physical position of the second sensor (Cavallo Figure 3 111, 112 – virtual position of controller determined based on real position and orientation).
	Cavallo does not disclose: i) the plurality of sensors including a first sensor in a spaced relation by a physical offset to the head-mounted display (HMD); determining a virtual world position of the first sensor based on the physical offset and the virtual world position of the HMD; determining the relative physical position of the second sensor in relation to the first sensor; determining virtual world position of the second sensor based on the virtual world position of the first sensor; and determining a virtual world position for each remaining sensor of the plurality of sensor based on the virtual world position of the second sensor and a relative physical position of each of the plurality of sensors to the second sensor; and ii) receiving the sensor positions communicated from each of the plurality of sensors by a wireless receiver.
However, Pedrotti discloses method and apparatus for self-relative body tracking for virtual reality systems using magnetic tracking. More particularly, Pedrotti discloses a head-mounted magnetic tracking system (Pedrotti Figure 1A and [0022]). A magnetic field source 108, corresponding to the claimed first sensor, is attached to the HMD 106 (Pedrotti [0026]) and the source 108 is fixed at a known offset to the display of the HMD such that said offset is applied to the measurements from a tracker 114 (Pedrotti [0030]).
	It would have been obvious to modify Cavallo such that: i) the plurality of sensors including a first sensor in a spaced relation by a physical offset to the head-mounted display (HMD); determining a virtual world position of the first sensor based on the physical offset and the virtual world position of the HMD; determining the relative physical position of the second sensor in relation to the first sensor; determining virtual world position of the second sensor based on the virtual world position of the first sensor; and determining a virtual world position for each remaining sensor of the plurality of sensor based on the virtual world position of the second sensor and a relative physical position of each of the plurality of sensors to the second sensor, as claimed. Those skilled in the art would appreciate the ability to determine with a great accuracy the position of the controller in the virtual reality space.
	 Kelly discloses electromagnetic navigation system having a demodulation unit. More specifically, Kelly discloses a communication link 126 which may include a wireless communication link, such as Bluetooth, to transmit data from the receiver 102 to the signal processor 124.
	It would have been obvious to further modify Cavallo (in view of Pedrotti) to include ii) receiving the sensor positions communicated from each of the plurality of sensors by a wireless receiver, as claimed. Those skilled in the art would appreciate the ability to suppress unwanted signals (Kelly [0006]).

Regarding claim 10:
	Claim 10 is similarly rejected for those reasons discussed above in claim 4.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallo et al; (Publication number: US 2021/0104102 A1), hereafter Cavallo, in view of Pedrotti et al; (Publication number: US 2016/033768 A1), hereafter Pedrotti, in view of Kelly et al; (Publication number: US 2018/0224508 A1), hereafter Kelly, and Lockhart et al; (Publication number: US 2021/0322853 A1), hereafter Lockhart.

Regarding claim 9:
	Cavallo (in view of Pedrotti and Kelly) disclose the method of claim 8, wherein the plurality of sensors further comprises to hand sensor, and a hip sensor (Pedrotti Figure 2 see trackers 202, 204 and 210), but does not disclose further including two elbow sensors.
	However, Lockhart discloses systems and methods for physical therapy. More specifically, Lockhart discloses a sensor located on each elbow of the user (see Lockhart Figure 4 and [0014]).
	It would have been obvious to further modify Cavallo (in view of Pedrotti and Kelly) to further include two elbow sensors, as claimed. Those skilled in the art would appreciate tracking additional locations, thereby increasing a degree of freedom a user may interact with the virtual environment.

Regarding claim 11:
	Cavallo (in view of Pedrotti and Kelly) does not disclose the method of claim 8, the method further comprising transmitting to a therapist device at least one virtual world position corresponding to one of the plurality of sensors.
	However, Lockhart discloses systems and methods for physical therapy. More specifically, Lockhart discloses transmitting the players view in VR to an occupational therapist’s table computer (Lockhart [0068]).
	It would have been obvious to further modify Cavallo (in view of Pedrotti and Kelly) to include transmitting to a therapist device at least one virtual world position corresponding to one of the plurality of sensors, as claimed, thereby allowing the therapist to monitor and change an activity or game during a therapy session.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623